IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-50096
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSÉ LUIS CARDENAS,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. EP-98-CR-1605-ALL-DB
                          --------------------
                             August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     José Luis Cardenas pleaded guilty to an indictment charging

him with conspiracy to possess with intent to distribute

marijuana.     Cardenas contends that the district court erred by

increasing his offense level by two levels pursuant to U.S.S.G.

§ 3B1.1 because he was an organizer or leader of the offense.

Cardenas argues that he was not provided with an adequate

opportunity to present information to the court regarding his

role in the offense.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-50096
                                -2-

     "If information is presented to the sentencing judge with

which the defendant would take issue, the defendant bears the

burden of demonstrating that the information cannot be relied

upon because it is materially untrue, inaccurate or unreliable."

United States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).

Counsel presented argument but did not offer any evidence.

Cardenas had an opportunity to address the issue and failed to

demonstrate that the information relied upon by the district

court was materially untrue or unreliable.

     Cardenas argues that his codefendant's uncorroborated

hearsay statements provided the only evidence showing that he had

an aggravating role in the offense.   Accordingly, Cardenas

argues, the district court lacked an adequate evidentiary basis

for concluding that he had a leadership role in the offense.

A district court’s determination that a defendant played an

aggravating role is a factual finding subject to the “clearly

erroneous” standard of review.   United States   v. Alvarado, 898
F.2d 987, 993 (5th Cir. 1990).

     "In resolving any dispute concerning a factor important to

the sentencing determination, the court may consider relevant

information without regard to its admissibility under the rules

of evidence applicable at trial, provided that the information

has sufficient indicia of reliability to support its probable

accuracy."   U.S.S.G. § 6A1.3.

     [A] district court has discretion to adopt a
     presentencing report's facts without more specific
     inquiry or explanation where the defendant presented
     only general unsupported objections to the report.
     Further, while a presentencing report may be relied on
     by the trial judge as evidence in determining a
                           No. 00-50096
                                -3-

     sentence, unsworn assertions by the defendant are
     unreliable and not to be considered.

United States v. Gray, 105 F.3d 956, 969 (5th Cir. 1997)

(internal citation omitted).   The factual basis stipulated to by

Cardenas in connection with the plea agreement corroborated the

codefendant's statement.   Cardenas presented no additional

evidence, apart from his own unsworn statement, showing that he

did not have a leadership role.   The district court's ruling was

not clearly erroneous.   The judgment is

     AFFIRMED.